DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted (see i.e. figs 1-3).  Appropriate revision is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piotrowski et al (US 2019/0008694).
With respect to claim 1, Piotrowski discloses a device for facilitating healing of a Cesarian section incision on a patient (system for promoting wound healing which can be used to promote healing of an incision received during a cesarean section – para [0006;0041]; system 100 shown i.e. in fig 2; para [0063]), the device comprising:
a base (wound dressing 200) configured to attach to skin of the patient (the wound facing surface of dressing 200 is configured to rest against a patient’s skin proximate a wound and can be secured in contact with the skin by adhesive – para [0063;0067]), at least partially surrounding the Cesarian section incision (the wound dressing overlays the wound bed – para [0068], the dressing is interpreted as at least partially surrounding the incision in order to overlay the wound bed); and
a dome (conduit 202 having a generally tubular or cylindrical structure – para [0065]; the cross sectional shape shown in figure 4A for example has a dome shape) coupled with the base (the surface opposite to the wound facing surface of dressing 200 is operably attached to conduit 202 – para [0063]) and extending over the Cesarian section incision (para [0088; 0106]), wherein the dome is configured to resist collapse (the conduit 202 may compress and deform but does not fully collapse upon itself – para [0078]) when the device is worn under clothing (Piotrowski recognizes that the device is configured/intended to be worn under clothing as discussed in para [0121] and thus is interpreted as resisting collapse when worn under clothing in order to function as intended to protect the incision as discussed in para [0106-0107]).
With respect to claim 4, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that a skin contact surface of the base comprises a texture (the wound facing surface of dressing 200 is configured to rest against a patient’s skin proximate a wound – para [0063;0067]; the dressing 200 can be formed of gauze or foam as described in para [0064] which inherently have textured surfaces – i.e. the porous structure of foam provides a textured rather than smooth surface); thus, the skin facing surface of dressing 200 is interpreted as comprising a texture.
With respect to claim 5, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that a skin contact surface of the base comprises an adhesive (the wound facing surface of dressing 200 is configured to rest against a patient’s skin proximate a wound and can be secured in contact with the skin by adhesive – para [0063;0067]).
With respect to claim 6, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that the dome is made of a material selected from the group consisting of silicone, polyurethane, PVC and PVA (para [0106]).
With respect to claim 7, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that the dome comprises multiple apertures to facilitate air circulation through the dome (para [0069]).
With respect to claim 8, Piotrowski discloses the invention as claimed (see rejection of claim 7) and also discloses that the multiple apertures comprise: a first set of apertures near a first end of the dome; and a second set of apertures near a second end of the dome (as shown in figure 3D).
With respect to claim 9, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that the dome is integrated into a textile postpartum compression product (conduit 202 can operably be attached to a wrap 204 such as an abdominal binder – para [0063]; use of an abdominal binder over an incision made during a cesarean section is interpreted as providing postpartum compression).
With respect to claim 10, Piotrowski discloses the invention as claimed (see rejection of claim 9) and also discloses that the textile postpartum compression product is a support band (wrap 204 can be an abdominal binder – para [0063]).
With respect to claim 11, Piotrowski discloses the invention as claimed (see rejection of claim 10) and also discloses that the support band is sized to fit around a torso of the patient (an abdominal binder inherently must be sized to fit around the user’s torso; see also fig 9 and para [0088]).
 With respect to claim 12, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that the base and the dome include a curve (as shown in figure 6, the dressing 200 can bend providing a curved configuration; the conduit 202 has curved surfaces – para [0078]).
With respect to claim 13, Piotrowski discloses the invention as claimed (see rejection of claim 1) and also discloses that the dome comprises one or more compression members (conduit 202 an include one or more hinges 215 which provide a compressive force – para [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piotrowski et al (US 2019/0008694) in view of Kendall (US 2012/0277648).
With respect to claim 2, Piotrowski discloses the invention as claimed (see rejection of claim 1) but does not disclose that the base is made of soft, flexible silicone.
Kendall, however, teaches an adhesive bandage 10 with a raised portion, wherein the bandage includes a dome - raised, non-adhesive portion 12 that is configured to cover an area of the body (such as a wound 6 as shown in fig 3; para [0019]) without coming into contact with the covered region in order to avoid irritation and discomfort and to decrease the risk of the bandage adhering to the area/wound or ripping out sutures/stitches during removal (para [0018; 0019]) and a base - adhesive layer 11, formed form a durable and flexible material which can be water resistant such as silicone that is completely peripherally affixed to the rim of the base of the raised non-adhesive portion (para [0020]) and extends outwardly therefrom to attach to the skin surrounding the raised non-adhesive dome 12 (para [0020]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the base of Piotrowski from a soft, flexible silicone material like the adhesive layer 11 of Kendall in order to provide a durable and flexible material that can also be water resistant (Kendall para [0020]).  Additionally, such a modification would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 3, Piotrowski discloses the invention as claimed (see rejection of claim 1) and Kendall also teaches that the base (adhesive layer 11) surrounds the dome (raised non-adhesive portion 12 is surrounded by the adhesive layer 11 which is attached to the rim of the base of the raised non-adhesive portion and extends outwardly therefrom to attach to the skin surrounding the raised non-adhesive dome 12 - para [0020]; shown in fig 4-6). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the base of Piotrowski so that it surrounds and extends outwardly from the dome as taught by Kendall in order to allow for attachment to the skin in the area surrounding the dome portion as in Kendall (rather than being attached under the dome or in the area contacting a wound). Additionally, although Kendall does not teach that the base extends, specifically, approximately about 5.0 mm outward from the dome, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the base of the device of Piotrowski in view of Kendall having such dimensions since a change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, one would have been motivated to form the base such that it extends approximately about 5.0 mm outward from the dome in order to provide a wider base having a larger area attached to the skin around the dome to more securely hold the dome on the skin. 
With respect to claim 14, Piotrowski discloses a method of facilitating healing of a Cesarian section incision on a patient (system for promoting wound healing which can be used to promote healing of an incision received during a cesarean section – para [0006;0041]; system 100 shown i.e. in fig 2; para [0063]), the method comprising:
applying a shell dressing (system 100) over the Cesarian section incision (para [0088;0106]), the shell dressing comprising:
a base (wound dressing 200) configured to attach to skin of the patient (the wound facing surface of dressing 200 is configured to rest against a patient’s skin proximate a wound and can be secured in contact with the skin by adhesive – para [0063;0067]), at least partially surrounding the Cesarian section incision (the wound dressing overlays the wound bed – para [0068], the dressing is interpreted as at least partially surrounding the incision in order to overlay the wound bed); and
a dome (conduit 202 having a generally tubular or cylindrical structure – para [0065]; the cross sectional shape shown in figure 4A for example has a dome shape) coupled with the base (the surface opposite to the wound facing surface of dressing 200 is operably attached to conduit 202 – para [0063]) and extending over the Cesarian section incision (para [0088; 0106]), wherein the dome is configured to resist collapse (the conduit 202 may compress and deform but does not fully collapse upon itself – para [0078]) when the device is worn under clothing (Piotrowski recognizes that the device is configured/intended to be worn under clothing as discussed in para [0121] and thus is interpreted as resisting collapse when worn under clothing in order to function as intended to protect the incision as discussed in para [0106-0107]).
	Piotrowski does not, however, disclose that when the shell dressing is applied to the patient, neither the base nor the dome contacts the Cesarian section incision.
Kendall, however, teaches an adhesive bandage 10 with a raised portion, wherein the bandage includes a dome - raised, non-adhesive portion 12 that is configured to cover an area of the body (such as a wound 6 as shown in fig 3; para [0019]) without coming into contact with the covered region in order to avoid irritation and discomfort and to decrease the risk of the bandage adhering to the area/wound or ripping out sutures/stitches during removal (para [0018; 0019]) and a base - adhesive layer 11, formed form a durable and flexible material which can be water resistant such as silicone that is completely peripherally affixed to the rim of the base of the raised non-adhesive portion (para [0020]) and extends outwardly therefrom to attach to the skin surrounding the raised non-adhesive dome 12 (para [0020]). Thus, neither the dome 12 or base 11 of Kendall contacts the covered wound during use. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Piotrowski so that neither the base nor the dome contacts the Cesarian section incision when the device is applied to a patient, as taught by Kendall, in order to avoid irritation and discomfort and to decrease the risk of the bandage adhering to the area/wound or ripping out sutures/stitches during removal (Kendall para [0018; 0019]).
With respect to claim 15, Piotrowski discloses the method as claimed (see rejection of claim 14) and also discloses that the dome comprises multiple apertures to facilitate air circulation through the dome (para [0069]).
With respect to claim 16, Piotrowski discloses the method as claimed (see rejection of claim 15) and also discloses that the multiple apertures comprise: a first set of apertures near a first end of the dome; and a second set of apertures near a second end of the dome (as shown in figure 3D).
With respect to claim 18, Piotrowski discloses the method as claimed (see rejection of claim 14) and also discloses that the dome is integrated into a textile postpartum compression product (conduit 202 can operably be attached to a wrap 204 such as an abdominal binder – para [0063]; use of an abdominal binder over an incision made during a cesarean section is interpreted as providing postpartum compression).
With respect to claim 19, Piotrowski discloses the method as claimed (see rejection of claim 18) and also discloses that the textile postpartum compression product is a support band (wrap 204 can be an abdominal binder – para [0063]).
With respect to claim 20, Piotrowski discloses the method as claimed (see rejection of claim 19) and also discloses that the support band is sized to fit around a torso of the patient (an abdominal binder inherently must be sized to fit around the user’s torso; see also fig 9 and para [0088]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piotrowski et al (US 2019/0008694) in view of Kendall (US 2012/0277648) and further in view of Check (US 2014/0194802).
With respect to claim 17, Piotrowski discloses the method as claimed (see rejection of claim 14) but does not disclose applying a therapeutic agent to the Cesarian section incision before applying the shell dressing.
Check, however, teaches a protective dome-shaped bandage device for application over and around a wound (abstract; para [0036]) wherein the device  is provided as a means to foster or promote healing of a wound when used alone or in combination with other medical treatments such as application of medicaments including topically administered medicaments or pharmaceuticals such as antiseptics, antifungal agents, antiviral agents, anti-inflammatory agents, pain relievers, etc (para [0032]). Thus, Check teaches application of a therapeutic agent to a wound before applying the dome-shaped protective bandage. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Piotrowski in view of Kendall to include the step of applying a therapeutic agent to the Cesarian section incision before applying the shell dressing as taught in Check in order to foster or promote healing of the wound.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saul (US 2006/0254598) discloses a caesarean belt comprising a plastic shell contained within a pocket of a belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786